Citation Nr: 0903629	
Decision Date: 02/03/09    Archive Date: 02/12/09

DOCKET NO.  05-40 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to recognition as the veteran's surviving spouse 
for purposes of establishing eligibility for Dependency and 
Indemnity Compensation (DIC) benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1952 to 
April 1956.  He died in May 1989.  The appellant is the 
veteran's widow.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that determined that the appellant 
was not entitled to recognition as the veteran's surviving 
spouse for purposes of eligibility for DIC benefits.  


FINDINGS OF FACT

1.  The veteran and the appellant were married at the time of 
his death in May 1989.  

2.  In January 1995, when the appellant was 55 years old, she 
married her second husband.  Their divorce became final in 
August 1998.  

3.  In September 2003, when the appellant was 64 years old, 
she married her third husband.  They are still married.  


CONCLUSION OF LAW

The criteria for recognition as the veteran's surviving 
spouse for purposes of establishing eligibility for 
Dependency and Indemnity Compensation (DIC) benefits have not 
been met.  38 U.S.C.A. §§ 101, 1310, 5107 (West 
2002); 38 C.F.R. §§ 3.50, 3.55, 3.102 (2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's widow (appellant) has applied for DIC benefits 
under the provisions of 38 U.S.C.A. § 1310, asserting that 
she is the veteran's surviving spouse.  A surviving spouse is 
defined as a person (a) of the opposite sex; (b) who was the 
spouse of the veteran at the time of the veteran's death; 
(c) who lived with the veteran continuously from the date of 
marriage to the date of the veteran's death (with exceptions 
not applicable here); and (d) who has not remarried (or 
engaged in conduct not applicable here).  38 U.S.C.A. 
§ 101(3); see also 38 C.F.R. § 3.50(b).  

The record shows that the appellant was of the opposite sex 
from the veteran and was married to him at the time of his 
death.  Veteran's Death Certificate.  The record also 
contains no evidence indicating that she did not live 
continuously with the veteran from the date of their marriage 
until his death.  Immediately following the veteran's death, 
the appellant was the veteran's surviving spouse.  

But the record establishes that in January 1995, the 
appellant remarried.  1995 Marriage Certificate.  She 
divorced that second husband in August 1998.  1998 Final 
Judgment of Dissolution of Marriage.  But since a surviving 
spouse is defined by law as a person who has not remarried, 
her marriage to her second husband bars the appellant from 
eligibility for status as the veteran's surviving spouse.  
38 U.S.C.A. § 101(3) ("surviving spouse means . . . a person 
. . . who has not remarried"); 38 C.F.R. § 3.50(b)(2) (a 
surviving spouse means a person . . . who . . ., except as 
provided in § 3.55, has not remarried).  Thus, under the 
general definition of a surviving spouse, once the appellant 
married her second husband, she no longer had the status of a 
surviving spouse of the veteran for purposes of VA benefits.

Although remarriage is generally a bar to eligibility for 
status as a surviving spouse, there are ten exceptions to 
that general rule.  38 C.F.R. §§ 3.55(a)(1) to (a)(10); see 
also 38 U.S.C.A. §§ 103(d), 1311(e).  With respect to the 
facts of this case, however, three exceptions are not 
applicable because they involve benefits other than the DIC 
benefits sought by the appellant.  38 C.F.R. §§ 3.55(a)(4), 
(a)(7), (a)(9).  An additional three exceptions involve rules 
applicable to common law marriages; since the appellant's 
second marriage is established by a marriage certificate, 
those exceptions do not apply here.  38 C.F.R. §§ 3.55(a)(5), 
(a)(6), (a)(8).  As for the other four exceptions, they were 
added at different times, with varying effective dates.  The 
facts in this record will be applied to each of those 
exceptions in turn.  

Remarriage of a surviving spouse, regardless of when it 
occurred, shall not bar the furnishing of benefits to such 
surviving spouse if the marriage was void or has been 
annulled.  38 U.S.C.A. § 103(d)(1); 38 C.F.R. § 3.55(a)(1).  
Since the record contains no evidence that the marriage was 
void or had been annulled, that exception does not apply 
here. 

If an individual, who but for the remarriage would be 
considered the surviving spouse (such as this appellant), 
remarries on or after January 1, 1971, and the marriage was 
dissolved by a court with authority prior to November 1, 
1990, or terminated by legal proceedings commenced prior to 
November 1, 1990, benefits will not be barred, provided that 
the divorce was not secured through fraud or collusion.  
38 C.F.R. § 3.55(a)(2).  Although the appellant remarried on 
a date (in January 1995) after January 1, 1971, there was no 
final dissolution of the marriage until a date (in 
August 1998) after November 1, 1990.  The record contains no 
evidence that the divorce proceedings were begun before 
November 1990.  Thus, the record does not establish that the 
appellant's status as a surviving spouse could be reinstated 
under this exception. 

Nor does the record establish the next exception that applies 
explicitly to DIC benefits.  The remarriage of a surviving 
spouse on or after October 1, 1998, terminated by divorce 
will not bar the furnishing of DIC benefits (unless the 
divorce or annulment was secured through fraud or collusion).   
38 C.F.R. § 3.55(a)(3).  But since the appellant's second 
marriage took place on a date (in January 1995, and was 
terminated in August 1998) before October 1, 1998, that 
exception is not established on this record.  Similarly, the 
last exception is not established here because of its 
effective date.  For marriages entered on or after January 1, 
2004, the remarriage of a surviving spouse after the age of 
57 shall not bar the furnishing of DIC (and other) benefits.  
38 C.F.R. § 3.55(a)(10).  Here, the appellant's second 
marriage took place on a date (in January 1995) before 
January 1, 2004, and was also not after the age of 57 
(because she was 55 years of age at the time of her second 
marriage).  The final exception thus is not established on 
this record.  

In her notice of disagreement, the appellant argued that 
because her third marriage meets the requirements of 
38 C.F.R. § 3.55(a)(10), she is entitled to the status of a 
surviving spouse.  It is true that because she was 64 years 
old, the appellant was older than 57 at the time of her third 
marriage.  And while contrary to the requirements of 
38 C.F.R. § 3.55(a)(10)(i), that marriage took place on a 
date (in September 2003) before January 1, 2004, a special 
rules provides that surviving spouse status can be reinstated 
if the application for reinstatement of benefits was filed 
before December 16, 2004.  38 C.F.R. § 3.55(a)(10)(ii).  
Since the appellant filed her claim for benefits in 
July 2004, her application for reinstatement was timely filed 
for purposes of qualifying for this exception.  

But at the time of her third marriage, the appellant was not 
eligible for status as a surviving spouse because she had 
remarried after the veteran's death and none of the 
exceptions to the remarriage bar applied to her second 
marriage.  Thus, even though the provisions of  38 C.F.R. 
§ 3.55(a)(10) would remove the general bar to benefits due to 
her third marriage, she would merely be restored to the 
status she had before her third marriage.  And since she was 
not a surviving spouse then, she is not now eligible for DIC 
benefits.   

The appellant's representative asks that the appellant's 
claim be given the full benefit of reasonable doubt.  When 
there is an approximate balance of positive and negative 
evidence about a claim, reasonable doubt should be resolved 
in the claimant's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  But since this appeal involves the application of 
law to undisputed facts in the record, there is no reasonable 
doubt to resolve.  Sabonis v. Brown, 6 Vet. App. 426 (1994) 
(when there is no authority in the law to provide relief, 
that relief is properly denied).  

The appellant submitted many lay statements by family and 
friends as to the veteran's medical condition before he died.  
But regardless of the connection between the cause of the 
veteran's death and his military service, the appellant is 
not eligible for DIC benefits because she is not entitled to 
the status of a surviving spouse.   

Duties to notify and to assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159.  VA 
must notify the claimant (and his or her representative, if 
any) of any information and evidence not of record: (1) that 
is necessary to substantiate the claim; (2) that VA will seek 
to provide; and (3)  that the claimant is expected to 
provide.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), also held that, as the 
degree of disability and effective date of the disability are 
part of a claim for service connection, VA has a duty to 
notify claimants of the evidence needed to prove those parts 
of the claim.  

In addition, in a claim for DIC benefits, VA is required to 
provide notice to the claimant of:  (1) any conditions for 
which the veteran was service-connected at his time of death; 
(2) what evidence is necessary to substantiate a claim based 
on previously service-connected conditions; and (3) what 
evidence is necessary to substantiate a claim based on a 
condition not yet service-connected.  Hupp v. Nicholson, 21 
Vet App. 342 (2007).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).    

Here, the appeal involves the application of the law to 
undisputed facts.  Given the dates of her second marriage, 
there is no additional evidence that she could have produced 
to prevail in this appeal.  So, even if there were flaws in 
the notice sent to the appellant, she could not have been 
prejudiced by those flaws.  Accordingly, the notice sent to 
the appellant will not be discussed here. 

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  The only assistance the appellant requested 
was to obtain the veteran's medical records.  But as 
discussed above, since she failed to establish entitlement to 
status as the veteran's surviving spouse, the veteran's 
medical records are not relevant to this appeal.  Thus, VA 
has fulfilled the duty to assist the appellant.  


ORDER

Entitlement to recognition as the veteran's surviving spouse 
for purposes of establishing eligibility for Dependency and 
Indemnity Compensation (DIC) benefits is denied.  



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


